DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 09/09/20 are acknowledged.  Claims 1-5 and 8-19 are pending and subject to prosecution.  Claims 1-5, 8-11 and 13-14 are amended.  Claims 15-19 are new.  Claims 6-7 are cancelled with the amendment of 09/09/20.

The instant office action is a non-final office action, following the non-final office action dated 4/9/2020.  New or modified rejections of record are made which are not based on any amendments to the claims, but based on further consideration of the claims.

PRIORTY
The instant Application filed 4/4/2018 is a 371 Application of PCT/EP2016/072927, filed 09/27/16, which claims priority to US Provisional Application No. 62/237,055, filed 10/5/15.  Thus the earliest possible priority for the instant Application is 10/5/15.

WITHDRAWN OBJECTIONS/REJECTIONS
The objection to the Abstract is WITHDRAWN in light of Applicant’s amendment to the Abstract dated 09/09/2020.
The 101 rejection over claim 14 is WITHDRAWN in light of Applicant’s amendments to the claims.
The 102 rejection of claims 1-4, 6 and 8-10, and 13 as anticipated by 2005/0020521 to Rana is WITHDRAWN in light of Applicant’s amendments to the claims.
The 103 rejection of claims 1-10 and 12-13 as obvious over EP2402411, US Patent Application Publication No. 2005/0020521 to Rana, and WO2014/159628 to Pierce is WITHDRAWN.
Any objection or rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection or rejection is moot.  Any argument pertinent to a new or maintained rejection can be found below.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 09/16/2020 and 10/07/2020 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.  The IDS filed 10/07/2020 has been amended to include the Author, Journal Name, Pages and Publication Year for the literature cited.  Applicant is reminded of the requirements of 37 CFR 1.98 (b)(5) which requires “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.” Failure to properly cite literature on a future IDS may result in the cited literature from being considered by the Examiner.

CLAIMS
The claimed invention is directed to adding a cross-linking agent to a cell lysate, wherein the cross-linking agent stabilizes dsRNA. Independent claims 1 and 13 have been amended to include wherein the cross linking agent is glutaraldehyde.  Claim 12 previously included glutaraldehyde as the cross-linking agent:
Independent claim 1, as amended, is directed to (showing insertions only):
, wherein the agent is glutaraldehyde.”
The phrase, “to post-transcriptionally silence the expression of a gene in a target organism” is an intended use of the dsRNA in the cell lysate.
Independent claim 12, which has not been amended, is directed to:
“A composition of matter comprising a cell lysate and a protein cross linking agent, characterized in that the composition comprises soil, the lysate comprises dsRNA, and the agent is glutaraldehyde.”
Independent claim 13, as amended, is directed to: 
“A cell lysate comprising a protein cross linking agent added for the purpose of retaining the biological activity of a dsRNA heterologously expressed in the cell, wherein the agent is glutaraldehyde.”
Importantly, Claim 13 does not require that the lysate comprises a dsRNA; the claim only requires 1) A cell lysate; and 2) a protein cross linking agent, wherein the agent is glutaraldehyde.  The phrase, “added for the purpose of retaining the biological activity of a dsRNA heterologously expressed in the cell” is a contingent structural limitation regarding the function of the protein cross linking agent glutaraldehyde. In the instant case, the presence of glutaraldehyde in a cell lysate will be capable of retaining the biological activity of a dsRNA whether or not the dsRNA is present in the lysate, absent evidence to the contrary, as the glutaraldehyde is a protein-cross linking agent in the claim, not a dsRNA cross-linking agent in the claim.  See MPEP 211.04.

The instant published specification discloses, at paragraph [0006]:
“By ‘lysate’ is simply meant the product of cell lysis.  However, whilst preferred, the lysis may not necessarily be 100%, that is to say that the lysate may not comprise the products of lysis of all of the cells.  Neither, on the other hand does lysis mean that the lysate comprises the lytic products of only a relatively few cells – say less than 10%, for example.  The skilled artisan will therefore recognize that a lysate is still a lysate even if it comprises a relatively low percentage of substantially intact cells.”

 Using the broadest reasonable interpretation, a dsRNA that is extracted or isolated from a cell reads on “a lysate” (e.g. “the lysis may not necessarily be 100%, that is to say that the lysate may not comprise the products of lysis of all of the cells”). The specification discloses one method of generating a lysate is via heat inactivation of bacterial cells heterologously expressing a dsRNA (paragraphs [0025]-[0026], [0040]).

CLAIM OBJECTIONS
Claims 1 and 11-13 are objected to because of the following informalities:  
Claim 1 is objected to for the use of the abbreviation “dsRNA” in line 2.  Abbreviations should be spelled out at the first usage in a claim.
Claim 1, as worded is awkward, with regard to the intended use of the dsRNA in the claim.  It would be remedial to amend the claim to make clear that the function of the dsRNA is to post-transcriptionally silence a gene in a target organism within the body of the claim (such as):
“A method of substantially retaining or preserving the biological activity of a dsRNA present in a cell lysate; and
wherein the dsRNA post-transcriptionally silences the expression of a gene in a target organism.”
Claim 11 is objected to for requiring applying the glutaraldehyde to soil in an amount from 0.2 to 0.7% with respect to the volume of the lysate.  However, the specification, and new claims 15 and 16 show that the glutaraldehyde is applied in an amount relative to the final volume of the lysate.  Thus, claim 11 should be amended to recite, “applying the glutaraldehyde to soil in an amount from 0.2 to 0.7% with respect to the final 
Claim 12, as worded is awkward, with regard to the constituents of the composition of matter in the claim.  It would be remedial to amend the claim to make clear that the composition of matter comprises 3 constituents (such as):
“A composition of matter comprising: a cell lysate,  and soil, wherein cell lysate comprises dsRNA, and the protein cross linking agent is glutaraldehyde.”
Claim 13, as worded is awkward, with regard to the intended use of the dsRNA in the claim.  It would be remedial to amend the claim to make clear that the function of the cross-linking agent is to preserve the activity of the dsRNA within the body of the claim (such as):
“A cell lysate comprising a heterologously expressed dsRNA, and a protein cross linking agent; and wherein the protein cross linking agent retains the biological activity of the dsRNA.”
The language above is not an indication of allowable subject matter, and is only a suggestion to aid in the advancement of prosecution of the application.
Appropriate correction is required.

RESPONSE TO ARGUMENTS
Applicant’s arguments over the objections to claims 1 and 11 have been considered, to the extent that the objections were for the reasons articulated in the non-final rejection of 04/09/2020, and agree that these objections have been overcome.  However, upon reconsideration of the claims, new objections of record are made over claims 1, 11, 12 and 13, for the reasons stated above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 9-11, 14-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites the limitation "the position" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Paragraph [0008] of the published specification discloses: 
The agent may be added to the cells at the time that the lysate is formed – i.e. as part of the process of forming the lysate, or to the lysate after the lysate is formed.  Alternatively, the agent may be added to the locus to which the lysate is administered.  By locus is meant a position at which the lysate optionally comprising the agent is administered, and includes a field in which plants are growing, or in which seeds of cultivated plants are sown, or soil into which will be placed such seeds or plants, or indeed the field, soil, seeds, and/or plants per se.  It is possible for the agent to be added to the said locus prior to administration of the lysate.

Claim 3 recites “wherein the agent is added to the position at which the lysate is administered” which is unclear.  It is unclear if the methodology encompasses a step of administering the lysate? It is unclear of the claim is attempting to encompass a step-wise methodology? For example, does the claim encompass:
“A method according to claim 1, wherein the step of adding the cross linking agent to the lysate occurs at a position wherein the lysate may be administered”
OR
“A method according to claim 1, comprising administering the lysate to a position, wherein the cross linking agent is administered to the position prior to the administration of the lysate to the position, or wherein the cross linking agent is administered to the position after the lysate is administered to the position.”
The claim is not clarified by the instant specification (see paragraph [0008] reproduced above), nor by dependent claims 4 or 5, as neither of these claims make clear whether the lysate is actively administered to a position.
Claim 9 requires the bacterial cells of claim 8 are engineered to express “a double stranded RNA” (i.e. “a dsRNA”) which comprises a sequence substantially identical to the sequence of an mRNA of a gene in “a eukaryotic cell.” However, the bacterial cells of claim 8 are the cells from which the lysate of claim 1 is formed:  Claim 1 requires “a dsRNA” which silences the expression of a gene in “a target organism.”  It is unclear if the “a dsRNA” of claim 9 is the dsRNA of claim 1, or if claim 9 is directed to a second dsRNA?  It is further unclear if the “a eukaryotic cell” of claim 9 is in addition to “a target organism” of claim 1?  Or if claim 9 limits the target organism of claim 1 to a eukaryotic cell?  A skilled artisan would not know the metes and bounds of the claimed invention.
Claim 10 recites the limitation "the eukaryote" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is amended to be dependent upon claim 9; however claim 9 recites, “a eukaryotic cell.”  Claim 10 should be amended to better reflect the verbiage of claim 9.
Claim 11 ultimately requires wherein the method of claim 1 (via claims 8 and 9) further requires applying the glutaraldehyde to soil in an amount of from 0.2 to 0.7%, with respect to the volume of the lysate, and wherein the biological activity [of the dsRNA] is substantially retained for a period of at least 14 days, is unclear.  It is unclear if the method of claim 11 requires that the lysate is administered to the soil?  None of claims 1, 8 or 9 require that the lysate is administered; claim 1 is only directed to adding 
Claim 14 requires wherein the cross linking agent of claim 1 substantially stabilizes or otherwise preserves the biological activity of “a dsRNA” in the cell lysate which is unclear.  Claim 1 requires that the lysate comprises “a dsRNA.”  Thus it is unclear whether the “a dsRNA” of claim 14 is in addition to the lysate of claim 1, or if the claim 14 requires the cross linking agent preserves the biological activity of the dsRNA of claim 1?  A skilled artisan would not know the metes and bounds of the claimed invention.
Claim 15 requires wherein the method of claim 1 further requires applying the glutaraldehyde to soil in an amount of from 0.2 to 0.7%, with respect to the volume of the lysate, is unclear.  It is unclear if the method of claim 15 requires that the lysate is administered to the soil?  Claim 1 does not require that the lysate is administered, claim 1 is only directed to adding glutaraldehyde to a cell lysate.  A skilled artisan would not know the metes and bounds of the claimed invention.
New claim 19 requires wherein the dsRNA targets “tryponin I” which is indefinite because Applicant fails to provide a specific definition of the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  MPEP 2175.  The only reference to tryponin I occurs at paragraph [0019] of the published specification. However, this section fails to define “tryponin I”:
FIG. 2 shows the mortality of the larvae at 7 days after the infestation of soil treated with either heat inactivated (white bars) or heat inactivated+glutaraldehyde bacterial matter (black bars) for target Dvs006.5 which is tryponin I and which is known as a potential essential gene in corn rootworm.
The Examiner is unable to find an art recognized term for “tryponin I.”  A search of the prior art for “tryponin” or “tryponin I” does not yield any substantive results.  A MESH search for “tryponin” does not yield any results.  A search for “Dvs006” or “Dvs006.5” or “dvs-006” or “dvs-006.5” does not yield any results. A search for DVS and “006” or “006.5” does not yield any results.  A search for “diabrotica virgifera” and “006” or “006.5” and “chromosome” or “locus” does not yield any results.
Post-filing art by Fishilevich et al. discloses RNAi targeting “Troponin I” in corn rootworm is capable of lethality in diabrotica virgifera virgifera (DVV) larvae (Abstract).  Fishilevich discloses Tropnin I is also known as “Wings Up A” (wupA) gene (abstract, page 21).  See, Fishilevich et al.  RNAi Targeting of Rootworm Tropinin I Transcripts Confers Root Protection in Maize.  Insect Biochemistry and Molecular Biology, 2019.  104:20-29.
If “tryponin I” is the proper terminology, Applicant is requested to provide supporting data or other publicly available database sources which support the term “tryponin” in the literature.  Because “tryponin I” differs from “troponin I” by only a single letter, in order to advance prosecution the Examiner has interpreted “tryponin I” to mean “troponin I” or its orthologue wupA for the purposes of prosecution.  
Claims 4-5 are included in the rejection because they depend from a rejected claim. 

RESPONSE TO ARGUMENTS
Applicant’s arguments over the 112 rejections to claims 1-11 and 13-14 has been considered, to the extent that the rejections were for the reasons articulated in the non-final rejection of 04/09/2020, and agree that the rejections to claims 1-2, and 13 have been overcome.  However, the antecedent basis rejection over claim 3 is maintained, even in light of Applicant’s amendment to “the position” in line 2.  In addition, upon further reconsideration of the claims, new rejections of record are made over claims 3-5, 9-11, and 14-15, for the reasons stated above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,980,521 to Amotz.  As iterated above in the Claims section, claim 13 is directed to a cell lysate comprising the protein cross-linker glutaraldehyde.  The phrase, wherein the protein cross linking agent “added for the purpose of retaining the biological activity of a dsRNA heterologously expressed in the cell” is an intended use of the glutaraldehyde, and does not actually require that the claimed lysate comprises a dsRNA.
Amotz discloses adding glutaraldehyde to a cell lysate, wherein the cross-linking agent glutaraldehyde cross-links with the ruptured intracellular amino- constituents in solution (abstract; column 1, lines 49-50; column 2, lines 30-38; column 3, lines 1-21).  Thus, Amotz anticipates claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP2402411, of record, cited on Applicant’s IDS dated 4/4/18, US Patent No. 3,980,521 to Amotz, US Patent Application Publication No 2007/0269892 to Adami, Lyngberg et al. A Patch Coating Method for Preparing Biocatalytic Films of Escherichia coli.  Biotechnology and Bioengineering, 1999.  62(1): 44-55, and WO2014/159628 to Pierce, of record.  
Claim 1 encompasses a method of preserving the biological activity of a dsRNA present in a cell lysate
Claim 12 encompasses a composition comprising a cell lysate, wherein the cell lysate comprises dsRNA and glutaraldehyde, and soil. 
Claim 13 is included in the rejection to the extent that the claim encompasses a cell lysate, a dsRNA, and glutaraldehyde as a protein cross-linking agent.
EP2402411 discloses compositions comprising dsRNA, wherein the dsRNA is targeted to essential genes in insect pests, which when compositions comprising the dsRNA are ingested by an insect pest results in the death of the insect pests (i.e. “target organisms”) (paragraphs [0010], [0013]-[0014], [0032], [0041]).  EP2402411 discloses the dsRNA is produced in recombinant microorganisms 
EP2402411 discloses the dsRNA can be formulated with additional pesticidal proteins known to be insecticidal, including those from Bacillus thuringiensis crystal/toxins protein (paragraphs [0173], [0174], [0177]).  EP2402411 discloses the dsRNA formulations can be combined with additional additives (paragraphs [0138], [0140]) and encapsulated in a polymeric matrix (paragraph [0058]).  EP2402411 discloses the bacteria expressing the dsRNA or extracts from, can be applied to target organisms directly, as a spray onto plants or to the soil (paragraph [0140]).
However, EP2402411 does not disclose wherein the cell lysate comprises a protein cross-linking agent including glutaraldehyde, as required by instant claims 1, 12, and 13.
Amotz discloses heterologous enzymes encoded and expressed from bacterial cells can be stabilized as an intracellular enzyme, wherein a whole cell is cross-linked with glutaraldehyde; or as an extracellular enzyme, wherein the bacterial cells are lysed, and 1) the enzyme is purified and then cross-linked with heterologous peptides and glutaraldehyde; or 2) the crude lysate is cross-linked with glutaraldehyde (columns 1-2).  Amotz discloses whole cell stabilization with glutaraldehyde is limited by the available extracellular linkages, which reduces the ability to produce sufficient product (column 1, lines 49-60). Amotz discloses extracellular stabilization using purified enzyme and heterologous peptides increases processing costs and activity loss (column 1, lines 60-68).  Amotz discloses utilizing the cell 
Adami combines purified isolated dsRNA with heterologous peptides and glutaraldehyde, where the glutaraldehyde forms polymeric matrices by generating cross-linkages with the peptides, and wherein the dsRNA is held within the matrices by electrostatic/non-covalent interactions, which stabilizes the dsRNA (Abstract; paragraphs [0006], [0008], [0015], [0018], [0021]-[0023], [0034], [0040], [0107]-[0108], Example 5). Adami discloses the formulations comprising dsRNA may further comprise additional biologically active molecules, including peptides and proteins (paragraphs [0083]).  Thus Adami establishes that isolated immobilized dsRNA is preserved when formulated with proteins cross-linked with glutaraldehyde.
Lyngberg discloses immobilization of whole recombinant bacterial host cells within a polymeric matrix reduces the RNA degradation rate of the intracellular “stable” rRNA and tRNA (i.e. double stranded RNA), when compared to non-immobilized cells (abstract, page 54, first column).  The recombinant bacterial cells intra-cellularly express heterologous beta-galactosidase in response to IPTG (page 45).  Thus, Lyngberg establishes that immobilization of whole bacterial cells within a polymeric matrix stabilizes dsRNA. 
Pierce
It would have been obvious to the skilled artisan to combine the disclosure of EP2402411 on a bacterial cell lysate comprising a heterologous dsRNA encapsulated within a matrix that can be administered to crops and soil, further with the disclosures of Amotz, Adami, Lyngberg and Pierce.  Amotz establishes bacterial cell lysates can be cross-linked to glutaraldehyde, and overcome the shortcomings of stabilization of intracellular (whole cell) and extra cellular (purified) recombinant proteins when cross-linking glutaraldehyde with peptides.  Adami establishes that isolated immobilized dsRNA is preserved when formulated with heterologous proteins cross-linked with glutaraldehyde. Lyngberg establishes that immobilization of whole bacterial cells within a polymeric matrix stabilizes dsRNA.
A skilled artisan would have been motivated to use glutaraldehyde to generate the matrix of EP2402411 because Amotz discloses combining cell lysates with glutaraldehyde increases yield and reduces costs because the lysate itself acts as the peptide donor for the glutaraldehyde linkages – as additional peptides do not need to be added nor does the heterologously expressed product need to be purified.  A skilled artisan would have had expected the stabilization of the dsRNA as a result of combining a cell lysate comprising dsRNA with glutaraldehyde, as both Adami and Lyngberg disclose purified (i.e. extracellular) dsRNA or intracellular (whole cell) dsRNA is stabilized as a result of immobilization.
It would have been further obvious to combine the disclosures with Pierce, on the ability to formulate a glutaraldehyde cross-linked bacterial cell lysates expressing a heterologous product, that can be administered to crops.  A skilled artisan would have been motivated to include glutaraldehyde in the lysate of EP2402411 because Pierce discloses a known method for adding glutaraldehyde to a bacterial lysate to stabilize the products therein, wherein the stabilized product is then administered to crops.  See, MPEP 2143(I)(A) Combining prior art elements according to known methods to yield predictable results; (1)(D) Applying a known technique to a known device (method, or product) ready for 
With regard to claim 2, EP2402411 discloses the polymeric matrix is added after the dsRNA is produced (paragraph [0059]).
With regard to claims 3-5, the claims do not require an active step (see 112b rejection above), the claims only require wherein the glutaraldehyde is added to the cell lysate.   Because the prior art renders obvious claim 1, these claims are rendered obvious for the same reasons as stated above.  
With regard to claims 8-10, and 18 EP2402411 discloses the genetically modified organism that expressed the dsRNA are bacterial cells, wherein the dsRNA is substantially identical to a target gene in an eukaryotic cell, including bacteria such diabrotica virgifera virgfera (corn rootworm) and fungi (paragraphs [0049]-[0051], [0057], [0078], [0119], [0140], [0387]).
With regard to claim 14, wherein the glutaraldehyde substantially stabilizes or otherwise preserves the biological function of a dsRNA in the cell lysate, this claim is obvious for the same reasons as stated above for claim 1.  A skilled artisan would have had expected the stabilization of the dsRNA as a result of combining a cell lysate comprising dsRNA with glutaraldehyde, as both Adami and Lyngberg disclose purified (i.e. extracellular) dsRNA or intracellular (whole cell) dsRNA is stabilized as a result of immobilization.
With regard to claims 15 and 16, the claims encompass wherein the glutaraldehyde cross-linked lysate is applied to soil at an amount of 0.2 to 0.7% with respect to the volume of the lysate.  The claims do not require a step-wise administration: “applied to the soil” encompasses a pre-mixed .

Claim 19 is provisionally rejected under 35 U.S.C. 103 as being unpatentable over EP2402411, of record, cited on Applicant’s IDS dated 4/4/18, US Patent No. 3,980,521 to Amotz, US Patent Application Publication No 2007/0269892 to Adami, Lyngberg et al. A Patch Coating Method for Preparing Biocatalytic Films of Escherichia coli.  Biotechnology and Bioengineering, 1999.  62(1): 44-55, and WO2014/159628 to Pierce, of record, as applied to claims 1-5, 8-10, 12-16 and 18 above, and further in view of US Patent Application Publication No. 2012/0322660 to Beghyn.  This rejection is made in light of the 112(b) rejection above, wherein “tryponin I” is interpreted as “troponin I” in order to advance prosecution.
The disclosures of EP2402411, Amotz, Adami, Lyngberg and Pierce are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  EP2402411, Amotz, Adami, Lyngberg and Pierce combine to render obvious a method according to claims 1 and 18, encompassing a method of preserving the biological activity of a dsRNA present in a cell lysate
EP2402411 discloses compositions comprising dsRNA, wherein the dsRNA is targeted to essential genes in insect pests, which when compositions comprising the dsRNA are ingested by an insect pest results in the death of the insect pests including corn rootworm (i.e. “target organisms”) (paragraphs [0010], [0013]-[0014], [0032], [0041]).  EP2402411 discloses any gene in the insect pest can be targeted (paragraph [0186].
However, none of EP2402411, Amotz, Adami, Lyngberg or Pierce disclose wherein the gene targeted for down-regulation in the target organism is Tryponin I, as required by instant claim 19.
Beghyn discloses compositions comprising dsRNA, wherein the dsRNA is targeted to essential genes in insect pests, which when compositions comprising the dsRNA are ingested by an insect pest results in the death of the insect pests (i.e. “target organisms”) (paragraphs [0003], [0009], [0052], [0150], [0190]-[0203]).  Beghyn discloses the dsRNA compositions can administered as cell lysates formulated within carriers (paragraphs [0202]-[0203]).  Beghyn discloses one target gene is for troponin I (wings up A) (paragraphs [0016], [0058], [0136]).
Beghyn discloses, 
“One of these target genes encoded the inset troponin I protein (wings up A) which is an orthologue of the Drosophila CG7178 protein.  This protein is involved in muscular contraction and belongs to a physiological pathway that was not yet fully explored for (insect) pest control through RNA inhibition…In addition, in Drosophila, troponin I is described as a haplo-insufficient gene, displaying a mutant phenotype in the heterozygous state.  Such genes are particularly susceptible to reduced mRNA expression levels and as such can be considered as ideal RNAi targets.” Paragraph [0136]).

It would have been obvious to combine the disclosure of Beghyn further with the disclosures of EP2402411, Amotz, Adami, Lyngberg or Pierce. A skilled artisan would have been motivated to target troponin I in a target insect organism, as Beghyn expressly suggests its suitablility as a target gene in an insect pest.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as targeting troponin I in insect pests using dsRNA was known in the art at the time of the invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over EP2402411, of record, cited on Applicant’s IDS dated 4/4/18, US Patent No. 3,980,521 to Amotz, US Patent Application Publication No 2007/0269892 to Adami, Lyngberg et al. A Patch Coating Method for Preparing Biocatalytic Films of Escherichia coli.  Biotechnology and Bioengineering, 1999.  62(1): 44-55, and WO2014/159628 to Pierce, of record, as applied to claims 1-5, 8-10, 12-16 and 18 above, and further in view of US Patent No. 5,942,425 to Walters.  The claim encompasses wherein the bacterial host cells are inactivated by heat prior to preparation of the cell lysate.
The disclosures of EP2402411, Amotz, Adami, Lyngberg and Pierce are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  EP2402411, Amotz, Adami, Lyngberg and Pierce combine to render obvious a method according to claims 1 and 8, encompassing a method of preserving the biological activity of a dsRNA present in a bacterial cell lysate
Amotz discloses the cell lysates are generated by autolysis or mechanical disruption via homogenization (column 3, lines 18-21).
However, none of EP2402411, Amotz, Adami, Lyngberg or Pierce disclose wherein the bacterial host cells are heat inactivated prior to preparation of the cell lysate, as required by instant claim 17.
Walters discloses heating bacterial cells to lyse and inactivate the cells followed by mechanical disruption in order to better release nucleic acids from the cellular components during the generation of a cell lysate (Abstract, column 3, lines 15-52; column 9, line 58 – column 11, line 45).  Walters discloses the heating the cells to inactivation during lysis renders the cells safer to handle (column 10, lines 32-35).
It would have been obvious to combine the disclosure of Walters further with the disclosures of EP2402411, Amotz, Adami, Lyngberg or Pierce. A skilled artisan would have been motivated to heat .

RESPONSE TO ARGUMENTS
With regard to any objection or rejection that is WITHDRAWN, Applicant’s arguments are moot.  However, for completeness of record, the following response to Applicant’s arguments is warranted.
It is noted that Applicant’s amendments to claims 1 and 13 were sufficient to overcome the 102 rejections of record, by the addition of glutaraldehyde to the claim.  However, claim 12 was not amended.
With regard to the 103 rejections over Rana in view of EP2402411 (Baum), US 2005/0020521 to Rana and Pierce over claims 1, 12 and 13, Applicant’s arguments have been considered and are persuasive only for the following reasons:  That none of the cited as shows that glutaraldehyde when used as a cross-linker in a lysate is stabilized.  It is for this reason that the rejection over claim 12 is WITHDRAWN. 
However, additional arguments by Applicant are not persuasive: that Baum does not teach or suggest glutaraldehyde as the RNA stabilizer; that Rana does not disclose adding a cross-linking agent to the siRNA would preserve dsRNA integrity; and that Pierce is directed to methods of preserving proteins 
With regard to Applicant’s assertion that EP2402411 (Baum) does not teach or suggest glutaraldehyde to protect the dsRNA, the Examiner agrees; however EP2402411 (Baum) does suggest adding the dsRNA to a matrix, and EP2402411 (Baum) is not applied alone, but in combination with newly cited Amotz, Adami, Lyngberg or Pierce, for the reasons stated above.
With regard to Applicant’s arguments over Pierce, Applicant argues that Pierce is not directed to the same methods as EP2402411 (Baum) –chill injury response vs. pest control, respectively, and that Pierce does not disclose the glutaraldehyde protects dsRNA.  With regard to Applicant’s assertion that because Pierce is directed to chill injury response and not pest control, the Examiner is not persuaded.  Pierce is still relevant to show that formulations comprising cross-linked glutaraldehyde are known to be administered to agricultural products, and remain relevant to the new rejections herein.
With regard to Applicant’s assertion that none of the previously cited art discloses that glutaraldehyde cross-linking protects dsRNA is addressed by newly cited Amotz, Adami, Lyngberg.  As iterated in the new rejection, Amotz established particles comprising crude bacterial lysates cross-linked with glutaraldehyde are known in the art, and that making the cross-linked particles using crude extracts is an improvement over prior art methods of whole cells or isolated proteins, because the glutaraldehyde has more amine-linkages available in lysates compared to whole cells OR because stabilization of isolated proteins requires additional reagents for peptide cross-linking which increases processing loss during isolation and increases costs for additional reagents.  Adami shows that isolated dsRNA is protected/stabilized when combined with glutaraldehyde cross-linked protein particles, even though the dsRNA is not covalently cross-linked within the particle.  The cross-linkages occur only between the glutaraldehyde and the proteins, and the dsRNA is included in the particles via electrostatic interactions.  Further, Lyngberg discloses that intracellular dsRNA (whole cell) is stabilized when the cells 
Thus, the new rejection of record renders obvious the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  With regard to claim 11, wherein the lysate comprises a bacterial cell lysate and glutaraldehyde in an amount of 0.2% to 0.7% with respect to .
The claim requires wherein the methodology results in “the biological activity of the dsRNA is substantially retained for a period of at least 14 days.”
Thus, the claim requires wherein the cell lysate, comprising only a cell lysate, a dsRNA (according to claim 10) and glutaraldehyde at 0.2% to 0.7% /vol of lysate results in retaining the biological activity of the dsRNA applied to soil for at least 14 days.  Thus, the claim encompasses a large genus of dsRNAs (any of claim 10) that substantially retain their biological activity for at least 14 days solely due to the presence of glutaraldehyde in a lysate of 0.2 to 0.7% , with respect to the lysate, when applied to soil.  
In order to show possession of the claimed genus, the specification must provide an adequate description of the structures encompassed by the claim that would predictably result in the claimed functional effect: does the specification adequately show how any bacterial lysate comprising any dsRNA in only the presence of 0.7 to 0.2% glutaraldehyde predictably results in substantially retain their biological activity for at least 14 days?  The specification does not provide a structure-function relationship between the structures of the claim and the claimed result that would lead the skilled artisan to conclude that the inventors had possession of the claimed invention.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
Actual reduction to practice/ guidance to practice the claimed invention
The working embodiments in the specification that falls within the claimed invention tests a very limited number of dsRNA (2 different dsRNA), in a restrictive environment (samples applied to soil an incubated at 25oC for 0, 12, 24, 48 72 96 120 and 144 hours) at 23, 7, 2.3, 0.7 and 0.2% glutaraldehyde (paragraphs [0040]-[0048)]; FIG1-2).  
However, the specification discloses that the exact mechanism in which glutaraldehyde functions to provide stability is not known, “Without being limited by any particular interpretation of the mechanism of action, excessive cross-linking agent is understood to reduce bioavailability of dsRNA whereas too little cross-linking agent does not confer the desired improvement in stability” Paragraph [0015]).   The specification discloses the length of time the dsRNA is exposed to glutaraldehyde influences its effect on the dsRNA (paragraph [0014]).  
There is no disclosure that changing the temperature of the soil incubation period will influence the biological activity. Or how long the incubation of glutaraldehyde within the lysate influences the biological activity such that the activity is preserved as claimed. There is no disclosure of how the length/sequence of the dsRNA is influenced by the glutaraldehyde.  There is no disclosure of how using a dsRNA targeted to a gene in a target organism “selected to the group consisting of Diabrotica virgifera virgifera, Diabrotica barberi, Diabrotica undecimpunctata howardi, Diabortica virgifera zeae, Diabrotica speciosa, nematodes, wireworms, grubs and fungi” as required by instant claim 10 influences the ability of the dsRNA to be preserved for the length of time as claimed.
Given the sparse disclosure in the specification with how to achieve the claimed effect, either through working examples or broad disclosure, and the restrictive nature of the working examples, as well as the disclosure within the specification as how the mechanism of how glutaraldehyde actually functions, the skilled artisan would not conclude that Applicant was in possession of the claimed invention at the time of filing.

RESPONSE TO ARGUMENTS
With regard to the 112 written description rejection over claim 11, Applicant argues that the amendment to claim 11 better defines the type of dsRNA, and that when considered in light of the teachings of the specification, the skilled artisan would have understood that the Applicant was in possession of the claimed invention at the time of filing.
The Examiner does not agree.  Amendment of claim 11 requires that the claim is newly dependent of claim 10 which “limits” the dsRNA to target a gene in a target organism “selected to the group consisting of Diabrotica virgifera virgifera, Diabrotica barberi, Diabrotica undecimpunctata howardi, Diabortica virgifera zeae, Diabrotica speciosa, nematodes, wireworms, grubs and fungi.”  Applicant has not actually articulated how the claimed function of protection of dsRNA (is substantially retained for a period of at least 14 days) from these species is protected any differently from any other dsRNA.  Thus, these arguments are not persuasive.
Applicant also points to the teachings of the specification at page 3, pointing to a disclosure which identifies multiple ranges of glutaraldehyde – including that claimed – which generically teaches can be used to stabilize dsRNA in formulations, and at page 4, pointing to a disclosure stating that the stability can typically occur in temperatures above 12oC.  Applicant argues when these disclosures are considered in light of the working examples, a skilled artisan would conclude that Applicant was in possession of the claimed invention.
The examiner is not persuaded.  The written description requirement is not an invitation to a skilled artisan to arrive at the claimed function via trial-and error based on the teachings of the specification, but whether the specification articulates how the claimed invention can be predictably arrived at.   Thus, while the specification does articulate a method of making a lysate comprising a dsRNA, wherein the lysate is cross-linked with glutaraldehyde, there is no disclosure as how to arrive as a formulation which achieves the claimed stabilized effect of at least 14 days – other than from the two 

Conclusion
No claims are allowed. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633